DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 21 November 2018 and to Applicant’s response filed 25 January 2021 (“Response”).  
Claims 1–21 are currently pending.
Claims 1–6, 8–12, and 15–21 have been examined.
Claims 7 and 13–14 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
Applicant’s election without traverse of Species A2 and B3, filed in the Response, is acknowledged. Claims 7 and 13–14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Response.
Information Disclosure Statement
The Information Disclosure Statements filed 20 November 2019 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“processing platform … configured: to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system; [and] to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system” in claim 1; and
“each of the servers is configured: responsive to a failure to detect confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system within a designated number of blocks, to broadcast the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system; responsive to detection of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system, to broadcast the second blockchain transaction on a second blockchain-based cryptocurrency system; and responsive to detection of confirmation of the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. §112(f).
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–6, 8–12, and 15–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 16 is directed to an abstract idea of exchanging a first blockchain asset for a second blockchain asset by selling the first asset and using the funds to purchase the second asset, i.e., releasing a first blockchain transaction and conditioning release of a second blockchain transaction related to the first blockchain transaction, which is a certain method of organizing human activity, akin to financial brokerage activities. The claims merely limit such activities to a blockchain environment (network of nodes) and use of generic hardware (e.g., trusted execution environment) to implement the abstract idea.

Limitations (1)–(2) represent a mathematical concept and/or certain methods of organizing human activity. Therefore, limitations (1)–(2) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 16 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The “configuring” step merely limits the abstract idea to a particular technological environment, e.g., a blockchain network. The requirement that the “releasing” be “from a trusted execution environment of a given one of the one or more processing devices of the processing platform” merely limits the abstract idea to a particular technological environment, e.g., a computer environment comprising a TEE.
Claim 16 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The “configuring” step merely limits the abstract idea to a particular technological environment, e.g., a blockchain network. The requirement that the “releasing” be “from a trusted execution environment of a given one of the one or more processing devices of the processing platform” merely limits the abstract idea to a particular technological environment, e.g., a computer environment comprising a TEE.

Claims 19–21 contain language similar to claims 16–18 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 19–21 are also rejected under 35 U.S.C. § 101.  
Claims 1–6, 8–12, and 15 contain language similar to claims 16–18 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–6, 8–12, and 15 are also rejected under 35 U.S.C. § 101. Particularly, recite additional elements that represent, in addition to elements (1)–(2) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–6, 8–12, and 15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1 and 11, claim limitation “processing platform … configured: to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system; to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–6, 8–12, and 15–21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 16 recites computer-implemented functions including, among other limitations, “conditioning release of a second blockchain transaction relating to the first blockchain 
Applicant is respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim 16 is an originally-filed claim. However, originally-filed claim 16 does not disclose how the “release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system” itself is “condition[ed]” and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claim 16 itself does not provide an algorithm that performs the function “conditioning release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “conditioning release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “conditioning release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject 
Claim 16 also recites the following additional functions: releasing from a trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system. The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “In some embodiments, the real-time cryptocurrency exchange platform 104 is configured to release from its secure enclave 121 a first blockchain transaction on a first one of the blockchain-based cryptocurrency systems 107-1, and to condition release from its secure enclave 121 of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system 107-1.” Spec. 12:21–26. However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, claim 16 is rejected for lack of written description.
Dependent claims 17–18 fail to cure this deficiency of independent claim 16 (set forth directly above) and are rejected accordingly.
Claims 1–6, 8–12, 15, and 19–21 contain language similar to claims 16–18 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–6, 8–12, 15, and 19–21 are also rejected under 35 U.S.C. § 112 as failing to comply with the written 
Dependent claim 11 also recites the following additional functions: “responsive to a failure to detect confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system within a designated number of blocks, to broadcast the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system; responsive to detection of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system, to broadcast the second blockchain transaction on a second blockchain-based cryptocurrency system; and responsive to detection of confirmation of the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system, to broadcast the cancellation transaction for the second blockchain transaction on the second blockchain-based cryptocurrency system.” The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses 
Each of the servers 108, in an embodiment of the type just described, is illustratively configured, responsive to a failure to detect confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system 107-1 within a designated number of blocks, to broadcast the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system 107-1.
Each of the servers 108 is further configured, responsive to detection of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system 107-1, to broadcast the second blockchain transaction on the second blockchain-based cryptocurrency system 107-2.
Each of the servers 108 is still further configured, responsive to detection of confirmation of the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system 107-1, to broadcast the cancellation transaction for the second blockchain transaction on the second blockchain-based cryptocurrency system 107-2. 
Specification 14:17–29.
However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4–6, 8–12, and 15–21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2016/0203477 A1) (“Yang”).
As per claim 1, Yang discloses an apparatus comprising:
a processing platform comprising one or more processing devices each comprising a processor coupled to a memory (fig. 1, 140);
the processing platform being configured to communicate over at least one network with one or more additional sets of processing devices associated with at least a first blockchain-based cryptocurrency system (fig. 1, 150);
each of at least a subset of the one or more processing devices of the processing platform comprising a trusted execution environment ([0050]; fig. 4);
the processing platform being configured:
to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system ([0017] “fiat currency proceeds from the sale of the cryptocurrency can be stored in a reserve account”; [0018]);

As per claim 4, Yang discloses the apparatus of claim 1 wherein the first and second blockchain transactions collectively implement an exchange of a first amount of cryptocurrency in the first blockchain-based cryptocurrency system for a second amount of cryptocurrency in the first blockchain-based cryptocurrency system (at least [0017]–[0019]).
As per claim 5, Yang discloses the apparatus of claim 1 wherein the second blockchain transaction is on a second blockchain-based cryptocurrency system different than the first blockchain-based cryptocurrency system (Yang [0018]).
As per claim 6, Yang discloses the apparatus of claim 5 wherein the first and second blockchain transactions collectively implement an exchange of a first amount of cryptocurrency in the first blockchain-based cryptocurrency system for a second amount of cryptocurrency in the second blockchain-based cryptocurrency system (at least [0017]–[0019]).
As per claim 8, Yang discloses the apparatus of claim 1 wherein the one or more processing devices of the processing platform comprise: a first processing device comprising a first trusted execution environment; and a plurality of other processing devices implementing respective servers of the processing platform (Yang, fig. 1, [0050]).
As per claim 9, Yang discloses the apparatus of claim 8 wherein each of the other processing devices of the processing platform comprises a corresponding trusted execution environment, and wherein the first processing device and the plurality of other processing 
As per claim 10, Yang discloses the apparatus of claim 8 wherein the first processing device is configured to send to each of the servers (fig. 1) a ciphertext comprising an encryption of: the first blockchain transaction; the second blockchain transaction; a cancellation transaction for the first blockchain transaction; and a cancellation transaction for the second blockchain transaction (note: “ciphertext” comprising is directed to content of information, which is not given weight to distinguish processing device over prior art, since the content of information does not affect how the processing device “send[s]” the data); wherein the first processing device broadcasts the first blockchain transaction on the first blockchain-based cryptocurrency system responsive to acknowledgement of receipt of the ciphertext by at least a specified threshold number of the servers (note: “wherein” clause is directed to what the processing device does rather than what the processing device is).
As per claim 11, Yang discloses the apparatus of claim 10 wherein each of the servers is configured: responsive to a failure to detect confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system within a designated number of blocks, to broadcast the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system; responsive to detection of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system, to broadcast the second blockchain transaction on a second blockchain-based cryptocurrency system; and responsive to detection of confirmation of the cancellation transaction for the first blockchain transaction on the first blockchain-based cryptocurrency system, to broadcast the cancellation transaction for 
As per claim 12, Yang discloses the apparatus of claim 1 wherein the one or more processing devices of the processing platform comprise: a plurality of processing devices implementing respective servers of the processing platform; each of the processing devices comprising a corresponding trusted execution environment; wherein the processing devices share at least one cryptographic key that is secured within their respective trusted execution environments (Yang, fig. 1, [0050], [0026]; note: key secured within trusted environment does not limit structure of apparatus).
As per claim 15, Yang discloses the apparatus of claim 1 wherein a given one of the first and second blockchain transactions is configured to provide a time-locked fail-safe mechanism by storing a valid state from the trusted execution environment to a blockchain of the corresponding blockchain-based cryptocurrency system wherein the valid state is applied only after at least one of a given amount of time and a given number of blocks have elapsed (note: “wherein” clause does not limit structure of apparatus).
Claims 16–21 contain language similar to claims 1, 4–6, 8–10, 12, and 15 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 16–21 are also rejected under 35 U.S.C. § 102 as anticipated by Yang.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
Claims 2–3 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang, in view of Official Notice.
As per claim 2, Yang discloses the apparatus of claim 1, but does not expressly disclose wherein the trusted execution environment comprises a secure enclave of its corresponding processing device. However, the Examiner takes Official Notice that a trusted execution environment comprising a secure enclave of its corresponding processing device is old and well-known in the art.1 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the well-known TEE for the TEE of Yang. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 3, Yang discloses the apparatus of claim 2, but does not expressly disclose wherein the secure enclave is implemented at least in part utilizing one or more hardware-based isolation mechanisms of the processor of the corresponding processing device. However, the Examiner takes Official Notice that a secure enclave implemented at least in part utilizing one or more hardware-based isolation mechanisms of the processor of the corresponding processing device is old and well-known in the art. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the well-known TEE for the TEE of Yang. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., US 2019/0095910 A1